22 F.3d 1184
306 U.S.App.D.C. 102
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Charles Henry BALL, Jr., et al.v.DISTRICT OF COLUMBIA, Appellant.
No. 92-7235.
United States Court of Appeals, District of Columbia Circuit.
March 3, 1994.

Before:  MIKVA, Chief Judge;  EDWARDS and SILBERMAN, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the joint motion to remand the case, it is


2
ORDERED that the joint motion be granted.


3
The Clerk is directed to issue forthwith a certified copy of this order to the district court in lieu of formal mandate.